DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim recites a plurality of arc regions alongside one another in a regular succession of arc regions having the same dimensions, the plurality of arc regions including the first semicircular arc region, the second semicircular arc region, and a third semicircular arc region.  Claim 13 is dependent from claim 12, which recites a first pair of semi-arcuate regions located below the central connection region, and a second pair of semi-arcuate regions located above the central connection region, wherein the first pair form a first semicircular arc region, and the second pair define a part of a second and a third semicircular arc region.  Since the first region is below the central connection region and the second and third semicircular regions are above the central connection region, Applicant’s specification as originally filed does not appear to recite that each of the arc regions are alongside one another as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 6, 7, 12, and 13, claims 1 and 12 recite the circular central connection region.  Although the claims recite a central connection region having a circular shape, the claims do not recite a circular central connection region.  Therefore, the claimed limitation lacks proper antecedent basis in the claims.
Regarding claim 13, the claim recites a plurality of arc regions alongside one another in a regular succession of arc regions having the same dimensions, the plurality of arc regions including the first semicircular arc region, the second semicircular arc region, and a third semicircular arc region.  Claim 13 is dependent from claim 12, which recites a first pair of semi-arcuate regions located below the central connection region, and a second pair of semi-arcuate regions located above the central connection region, wherein the first pair form a first semicircular arc region, and the second pair define a part of a second and a third semicircular arc region.  It is unclear how the arc regions as claimed can be alongside one another, as the first region is necessarily below the central connection region and the second and third semicircular regions are necessarily above the central connection region.
Additionally, claim 13 recites “a third semicircular arc region”.  However, claim 13 is dependent from claim 12, which previously recited a third semicircular arc region.  It is unclear if the third region set forth in claim 13 is the same as the third region set forth in claim 12.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0037906 to Polosa in view of US D298701 to Drew.
Regarding claims 1-3, 6, 7, 12, and 13, Polosa teaches nonwoven calendered materials for various applications including personal and hygienic care, having improved mechanical properties and good balance between MD and CD strength (Polosa, Abstract, paragraphs 0013-0019).  Polosa teaches that the nonwoven fabric materials may be multi-layered materials having layers of fibers (Id., paragraphs 0037-0039).  Polosa teaches that the nonwoven fabric materials may have a webs structure that includes more than one web (Id., paragraphs 0059, 0060), such as a layered material of carded webs (Id., paragraphs 0111-0116).  Polosa teaches that the function of a calendering step is to bond partially the fibers/filaments of the nonwoven fabric (Id., paragraph 0072), and that the calendering pattern includes a plurality of ribs that are curved (Id., paragraph 0076).  Polosa teaches that the pattern may include a plurality of dots of elongated shape interposed between the ribs in close rows and aligned along the MD or CD direction (Id., paragraphs 0085, 0086, Figures 10-10A).  Polosa teaches that as a result of the elongated dots, the total percentage of the surface of the roller may be about 18 to about 25% (Id., paragraph 0085).
Polosa does not appear to teach the specifically claimed pattern.  However, Polosa teaches that various applications include household use, personal and hygienic care, and wipes and cleaning cloths (Polosa, Abstract).  Drew teaches an ornamental design for an embossed tissue or similar article (Drew, claim).  Drew teaches the design as set forth below on the left, with Applicant’s pattern set forth on the right:

    PNG
    media_image1.png
    855
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    575
    media_image2.png
    Greyscale


Although the design set forth above disclosed in Drew does not teach the central connection region, the design appears to set forth the claimed four semi-arcuate regions and plurality of arc regions arranged as claimed, forming a semicircular arc region as claimed and a convex and concave portion facing toward the concave regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven calendered material of Polosa, wherein the pattern includes a pattern of dots interposed between the curved rib structure, as taught by Drew, motivated by the desire of forming a conventional nonwoven calendered material having a pattern known in the art as being predictably suitable for similar articles, based on the desired aesthetics.  Additionally, note that variations in the general pattern as set forth in the prior art would require only routine skill in the art, based on the aesthetics and ornamentation desired.
Regarding claim 6, as set forth in the design, the semi-arcuate connection regions appear to be arranged at an angle as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven calendered material of the prior art combination, wherein the pattern includes the curved regions arranged at an angle, such as within the claimed range, motivated by the desire of forming a conventional nonwoven calendered material having a pattern based on the desired aesthetics.  
Regarding claim 13, as set forth above, it is unclear exactly what structure is claimed.  However, as best Examiner can determine, the bond pattern of the prior art combination appears to comprise the claimed arc regions aligned as claimed, as the pattern is arranged with regions alongside one another in regular succession.

Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0037906 to Polosa in view of US D298701 to Drew and US Pub. No. 2013/0253461 to Xu.
Regarding claims 1-3, 6, 7, 12, and 13, the prior art combination appears to teach the claimed structure, including the claimed convex and concave portions.  Alternatively, as set forth above, Polosa teaches that the calendering pattern includes a plurality of ribs that are curved and a plurality of dots of elongated shape interposed between the ribs.  Additionally, Drew appears to teach an ornamental design having the claimed convex and concave portions arranged as claimed.
Alternatively, Xu teaches a similar article comprising a nonwoven web having a pattern of consolidating bonds impressed on the surface, the bonds having at least one bond shape (Xu, Abstract).  Xu teaches that a bonding shape may have a shape perimeter with a convex portion on one side and a concave portion disposed substantially opposite the concave portion, such that it has the overall contour of an airfoil/aircraft wing (Id., paragraphs 0124-0128). Xu teaches that nonwovens of any basis weight may be used, for applications such as absorbent articles, disposable clothing articles, wipes or dusters (Id., paragraphs 0106, 0111).  Xu teaches that the features of bonding shapes and patterns may have beneficial effects on loft and/or softness perception (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven calendered material of the prior art combination, wherein the pattern includes a pattern of curved ribs having a convex portion on one side and a concave portion disposed on the opposite side, as taught by Xu, motivated by the desire of forming a conventional nonwoven calendered material having a pattern known in the art as being predictably suitable for similar articles, based on the desired aesthetics, including loft and softness. Additionally, note that variations in the general pattern as set forth in the prior art would require only routine skill in the art, based on the aesthetics and ornamentation desired.
Regarding claim 6, as set forth in the design, the semi-arcuate connection regions appear to be arranged at an angle as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven calendered material of the prior art combination, wherein the pattern includes the curved regions arranged at an angle, such as within the claimed range, motivated by the desire of forming a conventional nonwoven calendered material having a pattern based on the desired aesthetics.  
Regarding claim 13, as set forth above, it is unclear exactly what structure is claimed.  However, as best Examiner can determine, the bond pattern of the prior art combination appears to comprise the claimed arc regions aligned as claimed, as the pattern is arranged with regions alongside one another in regular succession.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786